DETAILED ACTION
This Non-Final Office action is in response to Applicant’s response on 11/01/2021.  Claims 1-9 and 21-30 are pending.  The earliest effective filing date of the present application is 07/29/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claim 21) recites the limitation “a branch identifier” in line 17.  There is insufficient antecedent basis for this limitation as “a branch identifier” was recited prior to this, and it is unclear if these are the same or different branch identifiers. This renders the claim indefinite.  Appropriate correction is required. 
Claim 1 (and similarly claim 21) recites the limitation “locations” in line 21.  There is improper antecedent basis for this limitation.  To be clear, Applicant recites “a location” in line 5 and then steps that result in presenting the location of the merchant to a user.  
Claim 5 (and similarly claim 26) recites the limitation “the percentage of total unique customers” in line 7.  There is insufficient antecedent basis for this limitation as “a percentage” has not been recited prior to this.  This renders the claim indefinite.  Appropriate correction is required. 
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of obtaining data between merchants and customers, determining one or more merchants from the received data, and determine based on the transaction data string a location of the mobile merchant by generating patterns, creating records, discarding records, estimating locations, identifying merchants, determining a location schedule, providing the location to a potential customer; where this is found to be a method of organizing human activity.  This judicial exception is not integrated into a practical application because the additional limitations of a processor and a memory in the claimed computing system simply adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a processor and a memory in the claimed computing system simply adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 21-24, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2017/0206593 to Zolotov (“Zolotov”) in view of Peter Murray (July 1, 2018).  Site planning and revenue prediction: optimizing food truck locations in New York City.  Retrieved on 11/15/2021 at https://carto.com/blog/optimizing-food-truck-locations/ (hereinafter “Murray”).  
With regard to claims 1 and 21, Zolotov discloses the claimed computing system implemented method comprising: 
 	obtaining one or more transactions between merchants and customers (see e.g. [0016]); 
 	determining, based on the transactions, one or more merchants associated with the transactions (see e.g. [0016]); 
 	determining, based on the transactions, a location associated with each of the one or more transactions (see e.g. [0016] and throughout specification, as shown below:) by: 
 		generating one or more branch identification patterns for the one or more merchants by analyzing a plurality of description strings associated with the one or more transactions (see e.g. [0047-48], [0051], [0068]); 
 		creating one or more extended transaction records by appending a branch identifier (see e.g. [0005], [0006] where the merchant identifier in the message is the claimed “branch identifier” where the merchant is a branch in the several merchants mentioned at e.g. [0017] “The payment processor is also connected to point-of-sale (POS) devices associated with merchants that transmit transaction data to the network (e.g., in the form of a message requesting authorization for a transaction). Finally, the LM computing device is also in communication with consumer computing devices to which the LM computing device transmits location data and from which the LM computing device receives requests regarding the location of mobile merchants from interested consumers.”) to a respective transaction record when one of the branch identification patterns identifies the branch identifier in the description string associated with the respective transaction record (the examiner notes that under the claims’ broadest reasonable interpretation this step of the method does not occur because the “when” conditional statement does not occur, and therefore everything dependent upon such condition occurring is not granted patentable weight; Nonetheless, see [0048] In one embodiment, the location prediction data message includes an identifier for the ice cream merchant, a predicted location for the ice cream merchant, and a predicted time at which the ice cream merchant is likely to be at the predicted location. (emphasis added), where the merchant identifier is tied to the location prediction data message, and each time the merchant identifier is utilized the data is accumulated for that particular merchant; [0051]); 
 		discarding a respective transaction record when none of the branch identification patterns identifies a branch identifier in the description string associated with the respective transaction record (the examiner notes that under the claims’ broadest 
estimating locations associated with the one or more transactions  (see [0004]); 
identifying, based on the one or more merchants and the estimated locations, one or more mobile merchants (see e.g. [0006]);  
determining, based on transactions associated with the one or more mobile merchants, a Ser. No.: 16/524,5212location schedule associated with each of the one or more mobile merchants (see e.g. [0047], [0048]); and 
providing the location of each of the one or more mobile merchants to current or potential customers of the respective merchant (see e.g. [0047]).  

 	Zolotov does not disclose “consumption graphs created from extended records.”
 	However, Murray teaches in an analogous piece of prior art (e.g. Titled, “Site Planning and Revenue Prediction: Optimizing Food Truck Locations in New York City” where just to be clear a Food Truck is being considered a mobile merchant, as claimed, and is therefore directly on point as recited in the claimed subject matter) at e.g. page 3/15, 6/15, 10/15 and throughout the document, that it would have been obvious to one of ordinary skill in the art to create consumption graphs based on aggregated transaction data from, for instance, the MasterCard transaction database, where this modification would be performed as “New data streams are ushering in a new era of site planning making previously impossible solutions possible. Indeed, as this food truck example highlights, the future of site planning depends on accessing and working with various types of data, from traditional sources to new derivative datasets, to identify, understand, and quantify the impact that mobility patterns will have on your sales revenue.”  See Murray at 11/15.  Therefore, it would have been obvious to one of ordinary skill in the mobile merchant art at the time of filing to modify the system of Zolotov (“Method and Systems for Locating a Mobile Merchant”) with the ability to create consumption graphs based on the transaction data received, as taught by Murray, where this would be performed as “New data streams are ushering in a new era of site planning making previously impossible solutions possible. Indeed, as this food truck example highlights, the future of site planning depends on 

With regard to claims 2, 22, and 23, Zolotov further discloses where the one or more merchants associated with the transactions are determined by analyzing data stored in a merchant identification segment of the transaction data, the merchant identification segment including one or more of a merchant name (see e.g. [0019]), a merchant identification number, a branch identification string, or a branch identification number. 

With regard to claims 3 and 24, Zolotov is silent regarding the limitations of claims 3 and 24.  However, Murray teaches at e.g. 1-3/15  further discloses where the one or more consumption graphs are created by: defining one or more location nodes based on the extended transaction record data (see 1-2/15, where one company has 10 trucks, and data from all 10 trucks are analyzed individually at e.g. charts shown on 2/15), wherein each of the one or more location nodes corresponds to a merchant identifier and a branch identifier (see 1-2/15, where each truck is a node in the system); determining a total number of customers associated with each of the one or more location nodes (e.g. 3/15); and defining an edge between unique pairs of location nodes, wherein the edge represents a percentage of the total number of customers that have transactions associated with a first location node and a second location node in a respective unique pair of nodes (see 3/15, 

    PNG
    media_image1.png
    65
    102
    media_image1.png
    Greyscale
, where the overlap indicates that the customers have transactions associated with a first and second node), where this is performed in order to assist in visualization of the data in and around the locations of the mobile merchant and branch locations.  See Murray throughout.  Therefore, it would have been obvious to one of ordinary skill in the mobile merchant art at the time of filing to modify Zolotov to include location nodes of the consumption graph in order to visualize where and when the transactions are occurring so that mobile merchants can optimize the location of their business to make the most money possible.  See Murray throughout.  
With regard to claims 6 and 27, Zolotov further discloses where identifying the one or more mobile merchants includes: determining a first transaction location associated with a merchant during a first period of time (see e.g. abstract, first location variable); determining additional transaction locations associated with the merchant during one or more additional periods of time (see [0016] variable locations for mobile merchant, where merchant can be in one place at one time, and another place at a second time (i.e. one place per time)); identifying the merchant as a potential mobile merchant when the first transaction location during the first period of time is different than the additional transaction locations during the one or more additional periods of time (see e.g. [0016]); defining a threshold number of transactions associated with a potential mobile merchant occurring at different locations (see e.g. [0047]); determining that a potential mobile merchant should be identified as a mobile merchant based on the threshold number of transactions (see e.g. [0047-48]); defining a threshold number of different locations associated with a potential mobile merchant (see e.g. [0047-48]); and determining that a potential mobile merchant should be identified as a mobile merchant based on the threshold number of locations (see e.g. [0047-48]; the examiner notes that this is an obviousness rejection.  These paragraphs describe reviewing the mobile transactions and reviewing the transaction data to determine if threshold number of times are surpassed; if surpassed, then the system of Zolotov determines the merchant is a mobile merchant and attempts to predict a data pattern for the mobile merchant.  The examiner notes that it would have been obvious to modify Zolotov to, instead of identifying a pattern, to identify a potential mobile merchant as a mobile merchant, where the numbers are the same it’s just that the numbers mean something else in the modification.).  

With regard to claim 7 and 28, Zolotov further discloses where determining the location schedules associated with the one or more mobile merchants includes: formatting mobile merchant data and known mobile merchant transaction location data into one or more mobile merchants tables (see [0050-51]; [0068], Fig. 2 and 7; systematic storage of past and current data acquired from mobile merchant); computing a frequency with which to perform location determinations of unknown transaction locations associated with the one or more mobile merchants (see [0024]); performing, at the computed frequency, location 

With regard to claims 8 and 29, Zolotov further discloses where computing the frequency with which to perform the location determinations includes: defining one or more merchant movement parameters (see e.g. [0048]); assigning a frequency rating to each of the merchant movement parameters (see [0048] where the “ice cream truck” appears to frequent the same beach front on weekends, not weekdays); and for each of the mobile merchants, computing the frequency with which to perform the location determinations based on the frequency Ser. No.: 16/524,5215ratings (see [0048], where based on the frequency ratings the system appears to determine each 4 day interval such that the first two weekdays the mobile merchant will be at the location, but not on the ensuing weekend).  

With regard to claims 9 and 30, Zolotov further discloses where the one or more merchant movement parameters include: the type of goods or services provided by a respective merchant (see [0048] where the merchant sells “ice cream”); and the number of transactions conducted by the respective [[a]]merchant over a specified period of time.


Claims 4, 5, 25, and 26 are Distinguished Over the Prior Art
The examiner has been unable to find all of the limitations of claims 4, 5, 25, and 26 and therefore finds them to be distinguished over the prior art.  The examiner recommends amending the independent claims to include the limitations of each of these claims, and addressing the rejections above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687